Citation Nr: 1714495	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to higher ratings for hearing loss disabilities, including recurrent chronic otitis externa.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal to the Board of Veterans' Appeals (Board) is from an August 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The record suggests his disabilities preclude employment.  Accordingly, the Board has added a claim for a TDIU to the issues for consideration, as reflected above.

The Board has broadened the scope of the Veteran's claim to include consideration of the effects of his chronic otitis externa on his hearing loss.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Throughout the appeal period, he has asserted that his ear infections have impacted his hearing loss because they prevent him from wearing hearing aids.  The VA adjudication process "is not meant to be a trap for the unwary... a stratagem to deny compensation [nor] a minefield" for claimants.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Accordingly, because this aspect of his claim has not been properly developed, the issues of his hearing loss and ear infections are REMANDED, along with the issue of a TDIU, to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation higher than the current 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board finds the duty to assist in developing this case has been met.  He has been provided VA examinations that are adequate for adjudication.  38 C.F.R. § 3.159.

Increased rating for tinnitus

The Veteran contends that he is entitled to a higher rating for tinnitus.  In Smith v. Nicholson, the Federal Circuit clearly held that the maximum schedular rating available for tinnitus is 10 percent.  Currently, the Veteran's tinnitus is already evaluated as 10 percent disabling.  Thus, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis, and the Veteran's appeal must be denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board acknowledges the Veteran's statements regarding the constant ringing of his tinnitus, which interferes with his hearing and speech recognition, and disrupts his sleeping.  However, as mentioned above, there is no legal basis for a higher rating for tinnitus.  Id.

An extraschedular rating may be provided in exceptional cases.  See 38 C.F.R. § 3.321.  However, the Board does not find that his tinnitus represents an exceptional or unusual disability pattern.  Id.  He complains of ringing in his ears that is disruptive to his hearing, sleeping, and speech recognition, which is not an exception or unusual pattern.  These are the types of symptoms that are contemplated by tinnitus, which is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Indeed, his complaints describe the difficulties of having a noise inside your ear, which he is being compensated for appropriately under the Rating Schedule.  Further, it has not been shown to have had a negative impact on his employment, but to the extent it has, a TDIU remains pending, which will take into account all of his service-connected disabilities.  His tinnitus has not resulted in hospitalizations.  As his tinnitus is not unusual or exceptional, the Board finds referral for an extraschedular rating is not appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board is very sympathetic to the Veteran. However, to the extent that VA's current rating schedule is limited in the compensation it provides for tinnitus, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356   (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")


ORDER

The claim of entitlement to a higher rating for tinnitus is denied.


REMAND

The Veteran's remaining claims require additional development.  The Veteran has asserted that his chronic and recurrent ear infections impact his hearing loss as he is unable to consistently wear hearing aids.  He also complains of a scaly material in his ears.  On remand, an examination that addresses his ear infections and hearing loss, and their interplay, must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all recent treatment he has received for his hearing loss and ear infections, and make arrangements to obtain all records not already associated with the claims file.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his hearing loss and ear infections.  The examiner is asked to discuss how the Veteran's chronic and recurrent ear infections impact hearing loss and his ability to wear hearing aids.  The Veteran asserts that he frequently has fluid in his ears, and that there is a scaly material on the inside of his canals.  The examiner is asked to take a comprehensive examination that takes into account his multiple diagnoses contributing to hearing loss.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


